Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 1 of 8 PageID #: 4081



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

            -against-                              ORDER
                                                   05-CR-0016-1(JS)
LARONE GRAHAM,

                    Defendant.
-------------------------------------X
APPEARANCES
For United States: Lara T. Gatz, Esq.
                    Charles Rose, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:          Amanda L. David, Esq.
                        Andrew Dalack, Esq.
                        Federal Defenders of New York
                        One Pierrepont Plaza, 16th Floor
                        Brooklyn, New York 11201

SEYBERT, District Judge:

            Currently before the Court is Defendant Larone Graham’s

(“Defendant”)    petition     to   vacate,   set    aside,   or   correct     his

conviction and sentence pursuant to 28 U.S.C. § 2255 (“Section

2255”) (the “Section 2255 Petition”).              (Petition, ECF No. 888;

Suppl.   Petition,   ECF    No.    1005.)    Also     before   the    Court    is

Defendant’s    motion   for    bond   pending      resentencing   (the   “Bond

Motion”).     (Bond Mot., ECF No. 1009; Suppl. Bond Mot., ECF No.

1012.)   For the reasons that follow, the Section 2255 Petition is

GRANTED and the Bond Motion is DENIED.
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 2 of 8 PageID #: 4082



                                     DISCUSSION

I.      Defendant’s Section 2255 Petition

               As relevant here, on February 16, 2007, a jury convicted

Defendant of three counts of conspiracy to commit Hobbs Act Robbery

in violation of 18 U.S.C. § 1951(a), one count of Hobbs Act Robbery

in violation of 18 U.S.C. § 1951(a), one count of conspiracy to

commit Hobbs Act Extortion in violation of 18 U.S.C. § 1951(a),

one count of Hobbs Act Extortion in violation of 18 U.S.C. §

1951(a), and one count of discharging1 a firearm during a crime of

violence in violation of 18 U.S.C. § 924(c) (“Section 924(c)”).

(Min. Entry, ECF No. 396; Jury Verdict Sheet, ECF No. 398.)                     On

remand from the Second Circuit, the Court resentenced Defendant to

60 months’ incarceration for the Section 924(c) conviction, to run

consecutive to 300 months’ incarceration on the remaining counts.

(Min Entry, ECF No. 848; Sec. Am. J., ECF No. 879.)

               Defendant    argues    that      the   Court   should   vacate   his

Section 924(c) conviction because the predicate crimes -- Hobbs

Act extortion and conspiracy to commit Hobbs Act extortion -- fall

under    the     residual    clause    of       Section 924(c)(3)(B)    that    was

declared unconstitutionally vague in United States v. Davis, 139




1 By summary order issued December 1, 2015, the Second Circuit
directed the Court to replace “discharging a firearm” with “using
a firearm” and replace Section 924(c)(1)(A)(iii) with Section
924(c)(1)(A)(i). See United States v. Graham, 632 F. App’x 4, 8
(2d Cir. 2015).


                                            2
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 3 of 8 PageID #: 4083



S. Ct. 2319 (2019).      (See Suppl. Petition at 1.)            The Government

consents.   (Gov’t Ltr., ECF No. 1007.)          Therefore, on consent, the

Section 2255 Petition is GRANTED and the Section 924(c) conviction

(Count Ten) is VACATED.

            The Court will resentence Defendant on the remaining

counts of conviction after taking into consideration all of his

conduct, as well as his personal history.            See Davis, 139 S. Ct.

at 2336 (“[D]efendants whose § 924(c) convictions are overturned

by virtue of today’s ruling will not even necessarily receive

lighter sentences: As this Court has noted, when a defendant’s §

924(c) conviction is invalidated, courts of appeals ‘routinely’

vacate the defendant’s entire sentence on all counts ‘so that the

district court may increase the sentences for any remaining counts’

if such an increase is warranted.” (quoting Dean v. United States,

137 S. Ct. 1170, 1176 (2017))).            The Court directs the Probation

Department to prepare a revised Presentence Report, principally to

recalculate the Guidelines range without reference to the Section

924(c) conviction, although the Probation Department is free to

consider any additional factors it deems relevant and to make any

sentencing recommendation it deems appropriate.

II.   Defendant’s Motion for Bond Pending Resentence

            Defendant   also   moves       for   release   on    bail   pending

resentencing pursuant to the Court’s “inherent authority” and 18

U.S.C. § 3145(c) (“Section 3145(c)”).              (Bond Mot. at 8-11 & 8


                                       3
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 4 of 8 PageID #: 4084



n.12.)      Specifically, Defendant seeks release based upon certain

health conditions and the spread of COVID-19 among the prison

population.     (Suppl. Bond. Mot. at 9.)           Upon due consideration,2

the Bond Motion is DENIED.

             Defendant was convicted of various violations of 18

U.S.C. § 1951(a).        Consequently, he must “be detained pending

sentence under § 3143(a)(2), unless the Court finds (1) that there

is either a substantial likelihood that a motion for acquittal or

new trial will be granted or an attorney for the government has

recommended that no imprisonment be imposed, and (2) that, by clear

and convincing evidence, the defendant is not likely to flee or

pose a danger to any other person or the community.” United States

v. Rivas, No. 19-CR-0529, 2020 WL 1814156, at *1 n.2 (S.D.N.Y.

Apr.   9,    2020)   (emphasis    in    original)    (citing    18    U.S.C.   §§

3143(a)(2),     (f)(1)(A)).        Defendant       has    not   satisfied      the

requirements of Section 3143(a)(2)(A).          United States v. Paulino,

No. 19-CR-0054, 2020 WL 1847914, at *5 (S.D.N.Y. Apr. 13, 2020).

Thus, Defendant’s “only hope for release is the ‘escape hatch’

found in Section 3145(c), which authorizes bail where a defendant

(1) ‘meets     the   conditions    of    release    set    forth     in   section


2 The Court has considered the parties submissions (Bond Mot;
Suppl. Bond Mot.; Def. Sept. 21, 2020 Ltr., ECF No. 1010; Gov’t
Bond Opp., ECF No. 1011; Def. Dec. 7, 2020 Ltr., ECF No. 1016;
Def. Dec. 17, 2020 Ltr., ECF No. 1018; Def. Dec. 18, 2020 Ltr.,
ECF No. 1019), and the arguments asserted at oral argument (Min
Entry, ECF No. 1017).


                                        4
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 5 of 8 PageID #: 4085



3143(a)(1),’     meaning      he    establishes     by    clear    and   convincing

evidence that he is not a flight risk or a danger to the community,

and (2) ‘if it is clearly shown that there are exceptional reasons

why such person’s detention would not be appropriate.’”                           Id.

(quoting 18 U.S.C. § 3145(c)).

             Defendant “does not at all address the issue of community

safety,” Rivas, 2020 WL 1814156, at *2, but argues that “[a]gainst

the   backdrop   of     the    COVID-19       pandemic,   [Defendant’s]      health

conditions    are     extraordinary       and    compelling       grounds   for   his

release on bail” (Bond Mot. at 10).                The Court is not persuaded

that there is “clear and convincing evidence [that Defendant] is

not a flight risk and danger to the community.”                   United States v.

Ortiz, No. 18-CR-0413, 2020 WL 2765042, at *1 (S.D.N.Y. May 28,

2020).     At oral argument, Defendant urged the Court to grant his

Bond Motion noting the possibility of financial and/or “strict”

conditions of release.         However, while “location monitoring, home

detention, in-person visits and other forms of supervision might

help mitigate concerns of flight or danger to the community,

Pretrial     Services    and       Probation     currently    face       significant

difficulties in providing such monitoring because of the pandemic

and the increasing number of bail applications it has caused.”

Id. at *2.     In any event, Defendant has “not provided clear and

convincing evidence that he meets the statutory requirements for

bail.”     Id. (collecting cases); United States v. Jones, No. 19-


                                          5
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 6 of 8 PageID #: 4086



CR-0125,   2020   WL   1934997,    at       *4   (S.D.N.Y.   Apr.    22,   2020)

(concluding that facts did not support finding by clear and

convincing evidence that defendant was not flight risk in part due

to a mandatory five-year sentence); United States v. Rollins, 11-

CR-0251, 2020 WL 1482323, at *2 (W.D.N.Y. Mar. 27, 2020) (“As

serious as it is, the outbreak of COVID-19 simply does not override

the statutory detention provisions.”).

           Because the Court finds that there is no clear and

convincing evidence that Defendant “is not likely to flee or pose

a danger to the safety of any other person or the community if

released,” the Court need not address whether he has shown that

“there are exceptional reasons why [his continued] detention would

not be appropriate.”     18 U.S.C. § 3143(a)(1); 18 U.S.C. § 3145(c);

see also United States v. Alvarez, No. 18-CR-00656, 2020 WL

6785334, at *3 (S.D.N.Y. Nov. 18, 2020).               Nonetheless, the Court

recognizes that Defendant raises “serious concerns that his health

conditions” -- including deep vein thrombosis, asthma, obesity,

and sleep apnea -- may place him at a heightened risk of severe

illness should he contract COVID-19.             (Bond Mot. at 9; Def. Dec.

7, 2020 Ltr.; Def. Dec. 18, 2020 Ltr.)                   However, a fear of

contracting   COVID-19    alone   is    not      “a   sufficiently   compelling

circumstance to justify Defendant’s release.”                United States v.

Watson, No. 19-CR-0004, 2020 WL 2315415, at *4 (E.D.N.Y. May 6,

2020); United States v. Landji, No. 18-CR-0601, 2020 WL 1674070,


                                        6
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 7 of 8 PageID #: 4087



at *5 (S.D.N.Y. Apr. 5, 2020) (denying release where defendant

failed to allege “that he has been exposed to the virus or that he

has not received appropriate medical care”).                 Therefore, “while

the Court is sympathetic to [Defendant’s] concerns about his health

and the threat that COVID-19 poses, the statutory factors clearly

mandate his continued detention.”            United States v. Todd, No. 12-

CR-0045,   2020   WL   1974219,    at       *3   (S.D.N.Y.   Apr.   24,   2020).

Accordingly, Defendant’s Bond Motion, seeking release from custody

pending resentence, is DENIED.3

                                 CONCLUSION

           Accordingly,     IT    IS   HEREBY      ORDERED   that   Defendant’s

Section 2255 Petition (ECF Nos. 888 and 1005) is GRANTED and the

Section 924(c) conviction (Count Ten) is VACATED; and the Clerk of

the Court is respectfully directed to close the corresponding civil

case;

           IT IS FURTHER ORDERED that Defendant’s Bond Motion (ECF

Nos. 1009, 1010, and 1012) is DENIED;

           IT IS FURTHER ORDERED that the Probation Department

shall prepare a revised and updated Presentence Report on or before


3 For the same reasons, the Court declines to grant release under
its inherent authority. See Mapp v. Reno, 241 F.3d 221 (2d Cir.
2001). Moreover, to the extent not already pursued, Defendant may
seek relief in the form of a furlough under 18 U.S.C. § 3622 or
home confinement as contemplated in the CARES Act, Pub. L. No.
116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
to the Bureau of Prisons (“BOP”).      The decision to grant that
relief is reserved to the discretion of the BOP.


                                        7
Case 2:05-cr-00016-JS Document 1020 Filed 12/23/20 Page 8 of 8 PageID #: 4088



February 9, 2020; and the Court will set a date for resentencing

under separate order.

           The    Court    declines       to   issue   a   certificate     of

appealability because Defendant has not made a substantial showing

that he was denied a constitutional right.                 See 28 U.S.C. §

2253(c)(2).



                                           SO ORDERED.



                                           _/s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

Dated:     December _23_, 2020
           Central Islip, New York




                                      8
